Case 5:19-crQ0663-EJD Doghg Billed 101g Page 1of5

  

AO 91 (Rey. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Northern District of California

 

 

 

United States of America ) FF J L
V. )
) Case No. “SD
SANDEEP GARCHA or
) UT p rg
CR 1 Orme 4D 1MAG
OT ¢, Ce
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 11, 2019 in the county of Santa Clara County in the
Northern District of California . the defendant(s) violated:
Cade Section Offense Description
18 U.S.C. Section 922(g)(1) Felon in possession of a firearm
UNDER SEAL

This criminal complaint is based on these facts:

Please see attached affidavit.
Penalties: Maximum Ten years Imprisonment, Maximum $250,000 Fine, Up to Three Years Supervised Release, $100
Special Assessment Fee

@ Continued on the attached sheet.

A pa

C__ —Complainant ' 's signature

| | a
Approved as to form aN vi Bryan Taylor, Special Agent, FBI

Printed name and title

 

Sworn to before me and signed in my presence.

Sey

Date: [O/ Z// Cel 7 _ CLIO slat _

Judge's signature

 

 

City and state: San Jose, California HON. NATHANAEL COUSINS, U.S.M.J.

Printed name and title

 
Case 5:19-crv@8663-EJD Document1 Filed 10/29 Page 2 of 5

AFFIDAVIT OF FBI SPECIAL AGENT BRYAN TAYLOR IN SUPPORT OF
THE APPLICATION FOR AN ARREST WARRANT

I, Bryan Taylor, Special Agent with the Federal Bureau of Investigation (FBI), being duly

sworn, hereby depose and state as follows:

1. Iam a Special Agent with the Federal Bureau of Investigation and have been since June
2016. I am currently assigned to the San Jose Violent Crime Unit of the FBI’s San
Francisco Field Division. Prior to becoming an FBI Special Agent, I was a Certified
Public Accountant (CPA) and a Certified Fraud Examiner (CFE) in Chicago, Illinois.

2. My assignments include investigating individuals who are involved in the illegal
possession and transfer of firearms, violent crimes involving firearms, and narcotics
trafficking. I completed five months of training FBI Special Agent Basic Training
program at the FBI academy in Quantico, Virginia. During the course of my employment
with the FBI, I have investigated, and assisted in the investigation of criminal violations
relating to firearms and/or narcotics. During these investigations, I have participated in
and utilized the following investigative tools: conducting physical surveillance,
interviewing suspects, writing affidavits for search warrants, executing arrest and search
warrants, analyzing phone records obtained from pen registers, trap and trace devices,
and physical devices, and collecting and processing evidence.

3. This Affidavit is made in support of an application for a warrant to arrest SANDEEP
GARCHA (GARCHA) for a violation of 18 U.S.C. § 922(g) (1). As set forth in detail
below, there is probable cause to believe that on or about August 11, 2019, GARCHA
was a convicted felon in possession of a firearm.

4. The information contained in this Affidavit is based upon my training and experience, my
personal knowledge of this investigation and information provided to me by other agents
and law enforcement officials who have assisted in this investigation and have experience

investigating the violations of firearm laws. This Affidavit is intended to provide
Case 5:19-cr4@@663-EJD Document1 Filed 10/289 Page 3 of 5

probable cause to support the issuance of the complaint and arrest warrants and does not
set forth all of the information of which Iam aware. The Affidavit is limited to the facts
relevant and necessary to establish probable cause for the requested arrest warrant.

APPLICABLE LAW

. Title 18, United States Code § 922(g)(1) provides as follows:

(g) It shall be unlawful for any person—

(1) who has been convicted in any court of, a crime punishable by
imprisonment for a term exceeding one year;

to ship or transport in interstate or foreign commerce, or possess in or
affecting commerce, any firearm or ammunition; or to receive any firearm
or ammunition which has been shipped or transported in interstate or
foreign commerce.

PROBABLE CAUSE

. As set forth below, there is probable cause to believe that on August 11, 2019, GARCHA
was in violation of Title 18 United States Code, Sections 922(g) (1), GARCHA being a
convicted felon in possession of a firearm.

. On August 11, 2019, San Jose Police Department (SJPD) officers responded to a
“suspicious circumstances” call. SJPD officers made contact with the caller WITNESS),
who reported that WITNESS was in a romantic relationship with GARCHA. The
WITNESS informed SJPD that GARCHA was a felon, and had kept narcotics and a
loaded firearm in the apartment that the WITNESS resided in. The WITNESS stated that
GARCHA frequented the apartment. The WITNESS advised officers where GARCHA
kept the narcotics and firearm. The WITNESS displayed messages to SJPD officers that
GARCHA had sent to WITNESS. GARCHA sent the WITNESS a message stating that

he left his firearm in the couch. A copy of that text message is attached below:
8.

10.

Case 5:19-cre@0663-EJD Document1 Filed 10/21719 Page 4 of5

 

Other messages between the WITNESS and GARCHA included discussions of
prostitution and drug use. During a subsequent search of the residence WITNESS resided
in on August 11, 2019, SJPD officers found a revolver loaded with five (5) rounds in the
revolving cylinder of the firearm. The firearm was identified as a North American Arms
revolver with serial number C83869. This type of firearm was manufactured outside the
state of California.

A records check returned GARCHA’s criminal history and revealed that GARCHA was
on two active grants of probation out of San Joaquin County for possession of
methamphetamine for sale and possession of a firearm. A review of GARCHA’s criminal
history and a certified conviction further revealed that in 2005, GARCHA was convicted
by no contest plea in Alameda County Superior Court of two counts of carjacking, two
counts of kidnapping, and one count of second degree robbery, all of which are felony
offenses under California state law. The court sentenced GARCHA to five years
imprisonment for one of the five counts, and ten years with respect to each of the four
remaining counts. The certified conviction stated that GARCHA had, at that time, been in
custody for 489 actual days as a result of these criminal acts for which he had been
convicted. Based on the certified conviction that | reviewed, GARCHA was present
during the entry of his no contest pleas to carjacking, kidnapping, and second degree
robbery. He was provided counsel and signed a plea document.

1 am aware from my research, and speaking with state prosecutors, that each of the

above-summarized counts listed in the 2005 proceeding and certified conviction were
Case 5:19-cr-@0663-EJD Document1 Filed 10/27/19 Page 5 of 5

felonies. The sentencing document identified all of these offenses as felonies.
Furthermore, I am aware from my own experience, my research, and conversations with
state prosecutors that it is customary in state court criminal proceedings for state court
judges to advise defendants of the maximum penalties both at the time of their
arraignment and at the time they enter a no contest or guilty plea. Because GARCHA
entered no contest pleas in Alameda County Superior Court to several crimes which are
classified as state felonies, and received sentences of greater than a year for each of the
five felonies to which he entered no contest pleas, I believe it is reasonable to conclude
that GARCHA knew that he had been previously convicted of a felony, that is, a crime
punishable by a term of imprisonment of greater than one year, at the time he possessed

the firearm and ammunition on August 11, 2019.
CONCLUSION

11. Based upon the foregoing evidence, there is probable cause to believe that on or about
August 11, 2019, GARCHA was a convicted felon in possession of firearm, in violation
of Title 18, United States Code, Section 922 (g)(1). As such, I respectfully request that

the court issue a criminal complaint and arrest warrant for GARCHA.

Beyin Taylor

ral Agent
Federal Bureau of Investigation

Subscribed and sworn to before me this e / Day of October, 2019.

HONORABLE NATHANAEL COUSINS
UNITED STATES MAGISTRATE JUDGE
